 

Exhibit 10.1

 

CONFIDENTIALITY AND NONSOLICITATION AGREEMENT

 

THIS CONFIDENTIALITY AND NONSOLICITATION AGREEMENT, (“Agreement”) made as of the
21st day of January, 2003, by and between Boston Safe Deposit &Trust Company,
and on behalf of Mellon Bank, N.A, their parent companies, subsidiaries,
affiliates, related entities, successors and assigns (collectively “BSD&T”) and
James P. Palermo (hereinafter “Palermo”) in consideration of employment by BSD&T
and as a condition precedent to the following additional compensation, the
adequacy, sufficiency and receipt of which are hereby acknowledged, agree as
follows:

 

ARTICLE 1: CONSIDERATION

 

In exchange for Palermo’s execution of this Agreement within thirty (30) days of
his receipt of the Agreement and as a condition precedent, BSD&T agrees to
provide Palermo with a stock option award of 20,000 shares of Mellon Financial
Corporation (“MFC”) Type I options (“Award”) upon approval of the Award by MFC
Human Resources Committee at its January 21, 2003 meeting and his execution of
the individualized stock option agreement. The Award is subject to the terms and
conditions set forth in the MFC Long Term Profit Incentive Plan (1996), which is
incorporated by reference.

 

ARTICLE 2: CONFIDENTIAL INFORMATION

 

2.01 Definition of and Ownership of Confidential Information. Palermo
recognizes, acknowledges and agrees that:

 

(a) In the course of Palermo’s employment by BSD&T and as a Vice Chair of MFC
Palermo has had and it will be necessary for Palermo to be given or have access
to and become informed of confidential or proprietary information which BSD&T
possesses or to which BSD&T has rights, which relates to BSD&T and which is not
generally known to the public or in the trade and is a competitive asset of
BSD&T, or information which constitutes a “trade secret” of BSD&T, as that term
is defined by the Uniform Trade Secrets Act, as amended and approved by the
National Conference of Commissioners on Uniform State Laws in 1985, including
without limitation, (i) BSD&T’s planning data, records, observations and
marketing strategies or techniques, computer programs, system documentation,
manuals, formulae, processes, operation methods, machines, compositions; (ii)
non-public terms of any new products, data bases, and investment strategies of
BSD&T, trading, arbitrage and/or hedging techniques or strategies,; (iii)
non-public information relating to BSD&T personnel matters; (iv) BSD&T’s
financial results and information about its business condition; (v) non-public
terms of any investment, management or advisory agreement or other material
contract of BSD&T; (vi) BSD&T’s proprietary software and related documents;
(vii) BSD&T’s customer and client and prospecting lists, identifying information
and contact persons at such customers and clients and prospects; and (viii)
non-public material information concerning BSD&T’s clients or customers or their
operations, condition (financial or otherwise) or plans whether such is
original, duplicated, computerized, memorized, handwritten or in any other form
(collectively referred to herein as the “Confidential Information”);

 

(b) Confidential Information shall not include information generally known to
the public other than by virtue of a breach of this Agreement by Palermo,
information rightfully known to Palermo without limitation on disclosure prior
to its receipt from BSD&T or a customer of



--------------------------------------------------------------------------------

 

BSD&T, information rightfully received from a third party without limitation on
disclosure and information generally made available by BSD&T or a client or
customer of BSD&T to third parties without restriction on disclosure; or
information required to be disclosed by law, rule, regulation or order without
an obligation of confidentiality on the part of the recipient, provided that
prior to making any disclosure under this clause Palermo shall, if permissible
under the law, rule or regulation, provide the Company with notice and the
opportunity to contest such disclosure.

 

(c) The Confidential Information has been developed or acquired by BSD&T with
significant expenditures of time, effort and money and is unique and cannot be
lawfully duplicated or easily acquired. The Confidential Information is the sole
and exclusive property of BSD&T (and in some cases the property of a customer of
BSD&T). BSD&T takes all reasonable measures to maintain its confidentiality and
to guard its secrecy. The Confidential Information is not generally known
outside BSD&T and within BSD&T this information is confidential and used only on
a “need to know” basis. The Confidential Information is unique and cannot be
lawfully duplicated or easily acquired. Palermo agrees that the Confidential
Information is deserving of trade secret status and protection, as that term is
defined by the Uniform Trade Secrets Act, as amended and approved by the
National Conference of Commissioners on Uniform State Laws in 1985.

 

2.01 Use of Confidential Information. Palermo agrees that the use, except for
the sole purpose of conducting business on behalf of BSD&T or with prior written
consent of BSD&T, misappropriation or disclosure of the Confidential Information
would constitute a breach of trust and could cause irreparable injury to BSD&T.

 

2.02 Nondisclosure of Confidential Information. Palermo agrees that it is
essential to the protection of BSD&T’s goodwill and to the maintenance of
BSD&T’s competitive position that the Confidential Information be kept secret
and Palermo agrees not to disclose the Confidential Information to others or use
the Confidential Information to Palermo’s own advantage or the advantage of
others either during employment or at any time thereafter.

 

2.03 Additional Obligations. Palermo agrees that the obligations under this
Article are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which Palermo may have to BSD&T under its Code of
Conduct or general or specific legal or equitable principles.

 

2.04 Return of BSD&T Property. Palermo agrees that upon the termination of
employment, for any reason or no reason, or at any other time BSD&T may request,
that Palermo will immediately return to BSD&T all Confidential Information and
all of its property, including without limitation, all documents (including
copies) and information, however maintained (including computer files, tapes,
and recordings), concerning BSD&T or acquired by the Palermo in the course and
scope of employment (excluding only those documents relating solely to Palermo’s
own salary and benefits).

 

ARTICLE 3: NONSOLICITATION OF ACCOUNTS AND EMPLOYEES

 

3.01 Nonsolicitation of Clients or Customers. Palermo covenants and agrees that
during employment and that upon the termination his employment, for any reason
or no reason, including but not limited to resignation of employment, that for a
period of twelve (12) months following the termination of his employment
(“Restricted Period”), Palermo, whether directly or indirectly, in any capacity
whatsoever (whether as proprietor, partner, investor, shareholder, director,
officer, employer, consultant, independent contractor, co-venturer, financier,
agent, representative or otherwise) shall not:

 

 

2



--------------------------------------------------------------------------------

 

(a) provide or assist with the provision of Relevant Financial Services to a
Client or Customer of the BSD&T, except as an employee of BSD&T or the parents,
affiliates or related entity of BSD&T; provided that this Article 3 does not
prohibit Palermo from being employed by or affiliated or associated with any
person or entity after termination his employment with BSD&T so long as he does
not have any involvement on behalf of any person or entity with respect to
soliciting, managing, administering, supporting or retaining the Relevant
Financial Services business provided or proposed to be provided to a Customer or
Client of BSD&T; and/or

 

(b) solicit by mail, phone, personal meeting, or by any other means, either
directly or indirectly, the business or patronage of any Customer or Client of
BSD&T for any other person or entity, divert, entice, or otherwise take away
from BSD&T the business or patronage of any Customer or Client of BSD&T, or
attempt to do so, or solicit or induce any Customer or Client of BSD&T to
terminate or reduce its relationship with BSD&T.

 

3.02 Nonsolicitation of Employees. Palermo covenants and agrees that during
employment with BSD&T and during the Restricted Period that Palermo shall not,
directly or indirectly, hire, recruit solicit or induce, or attempt to hire,
recruit solicit or induce, (or in any way assist another person or enterprise in
recruiting, soliciting or inducing) any employee of BSD&T to leave BSD&T or any
affiliate for any reason whatsoever.

 

3.03 Reasonableness of Restricted Period. Palermo acknowledges and agrees that
the Restricted Period is reasonable and valid in duration and scope and in all
other respects. Palermo also represents that Palermo’s experience and
capabilities are such that the enforcement of the provisions of this Agreement
will not prevent Palermo from earning a livelihood, and acknowledge that it
would cause BSD&T serious and irreparable injury and cost if Palermo were to use
Palermo’s ability and knowledge in competition with BSD&T or to otherwise breach
the obligations contained in this Agreement.

 

3.04 Extension of Restricted Period. Palermo agrees that the nonsolicitation
obligations contained in this Agreement shall be extended by the length of time
during which Palermo shall have been in breach of any of the provisions.

 

3.05 Definitions. Palermo understands that for the purposes of this Agreement:

 

(a) “Relevant Financial Services” trust and custody and related services, such
as securities lending, investment accounting, pension management, trade
processing, performance measurement and investment analysis services,
investment-related foreign exchange, risk management and fiduciary monitoring
for pension funds i.e. defined benefit/defined contribution markets,
foundations, investment managers and insurance companies provided in
sub-custodian relationships with banks and joint relationships provided by BSD&T
from time to time or investment management services which at any time during the
twelve (12) months preceding the termination of Palermo’s employment are or were
within the scope of his responsibilities.

 

(b) Palermo understands that for the purposes of this Agreement, “Customer” or
“Client” of BSD&T means any person or entity who (i) is receiving Relevant
Financial Services from BSD&T on the date of termination of his employment with
BSD&T or its parent, subsidiary, affiliate or related entity (ii) received such
services for compensation at any time during the 1 year period

 

3



--------------------------------------------------------------------------------

 

immediately preceding the date of termination of his employment, or (iii)
Palermo solicited, directly or indirectly, in whole or in part, on behalf of
BSD&T to provide financial services within one (1) year preceding the
termination of his employment.

 

ARTICLE 4: DUTY OF LOYALTY

 

4.01 Duty of Loyalty to BSD&T. Palermo agrees that at all times during
employment by BSD&T, Palermo owes BSD&T a duty of loyalty and a duty to act in
good faith. Palermo agrees that during employment Palermo will not individually,
or in combination with any other Palermo or competitor of BSD&T, violate or
breach the terms of this agreement, Code of Conduct or Mellon Securities Trading
Policy.

 

4.02 Cooperation. Palermo agrees that upon the termination of employment of
Palermo, for any reason or no reason, including but not limited to resignation
of employment, that Palermo will cooperate with BSD&T, upon reasonable notice
and at reasonable times, in the prosecution and defense of complaints,
investigations, litigation, arbitration and mediation of any complaints, claims
or actions now in existence or that may be threatened or brought in the future
relating to events or occurrences that transpired while employed by BSD&T.

 

4.03 Prior Employer Restrictions. Palermo warrants that Palermo is not subject
or party to any agreement, understanding or undertaking that would prevent or
restrict Palermo from performing Palermo’s employment duties or working with or
on behalf of any customer or client. In addition, Palermo warrants that his
employment with BSD&T does not violate any agreement, understanding or
undertaking. Still further, Palermo agrees that Palermo will not in the course
of performing duties for BSD&T violate any confidentiality obligations Palermo
may owe to others.

 

4.04 Disclosure of Agreement. Palermo acknowledges and agrees to disclose the
existence and terms of this Agreement so long as and to the extent that such
terms remain in effect to (a) any prospective employer, partner or co-venturer
prior to entering into an employment, partnership, or other business
relationship with such person or entity.

 

ARTICLE 5; SPECIAL, UNIQUE AND EXTRAORDINARY SERVICES

 

Palermo acknowledges and agrees that in performing the job duties of his
position that Palermo provides BSD&T with a special, unique and extraordinary
service.

 

ARTICLE 6; WORKS FOR HIRE.

 

6.01 Property of BSD&T. Palermo understands and agrees that any and all rights
or interests that Palermo holds or obtains in any designs, trade secrets,
client, supplier, and vendor lists, sales and marketing plans, inventions,
discoveries, improvements, copyrights, patent rights, trademarks, and
developments of any kind whatsoever, which are authored, conceived, reduced to
practice, or otherwise obtained by Palermo during employment with BSD&T which
relate to or arise out of such employment with BSD&T are expressly regarded as
property of BSD&T or “works for hire” (the “Inventions”).

 

6.02 Disclosure;Assignment. Palermo agrees to promptly disclose to BSD&T any and
all such Inventions and deliver to BSD&T, upon its request, a written
description of such Invention and

 

4



--------------------------------------------------------------------------------

 

any available documentary or other materials evidencing such Invention. Palermo
hereby assigns to BSD&T the sole and exclusive right to such Inventions, and
that, upon request of BSD&T, will execute and deliver any and all documents or
instruments and take any other action which BSD&T shall deem necessary to assign
to and vest completely in it, to perfect trademark, trade secret, copyright and
patent protection with respect to, or to otherwise protect BSD&T’ trade secrets
and proprietary interest in, such Inventions.

 

6.03 Survival. These obligations shall continue beyond the termination of
Palermo’s employment, regardless of reason, with respect to such Inventions
conceived of, reduced to practice, or developed by Palermo during the term of
employment with BSD&T.

 

6.04 Fees. BSD&T agrees to pay any and all copyright, trademark and patent fees
and expenses or other costs incurred by Palermo for any assistance rendered to
BSD&T pursuant to this Article 6 and to promptly reimburse Palermo for all
expenses incurred by Palermo in perfecting its property rights in the
Inventions. Palermo’s obligations to assign Inventions shall not apply to any
invention about which Palermo can prove that: (i) the invention was developed
entirely on Palermo own time and effort, (ii) no equipment, supplies,
facilities, resources, trade secrets or confidential information of BSD&T was
used in the development of the invention; (iii) the invention does not relate to
the business of BSD&T or to BSD&T’ actual or anticipated research and
development; and (iv) the invention does not result from any work otherwise
performed by Palermo for BSD&T.

 

ARTICLE 7: REMEDIES

 

7.01 Injunctive Relief. Palermo agrees that any breach or threatened breach of
any of the covenants contained in the Agreement would cause immediate, material
and irreparable harm to BSD&T and that money damages would not provide an
adequate remedy for BSD&T to protect and preserve the status quo. Therefore,
PALERMO CONSENTS TO THE ISSUANCE OF A TEMPORARY RESTRAINING ORDER or A
PRELIMINARY or PERMANENT INJUNCTION ordering that:

 

  a)   that Palermo immediately return to BSD&T all property and Confidential
Information, whether original, duplicated, computerized, handwritten, or in any
other form whatsoever, and that Palermo be enjoined and restrained from using or
disclosing any information contained in such records; and

 

  b)   that, for a period of twelve (12) months, Palermo be enjoined and
restrained from soliciting any client or customer whom Palermo served or whose
name became known to Palermo while employed by BSD&T, in any office and in any
capacity; and

 

  c)   that for a period of twelve (12) months, Palermo be enjoined and
restrained from hiring, soliciting, or inducing any employee of BSD&T to leave
BSD&T.

 

7.02 Palermo agrees that BSD&T shall have all of the rights and remedies
available under law, or in equity, including, but not limited to, injunctive
relief, to a party enforcing any such covenant each of such rights and remedies
to be independent of the other and severally enforceable including, but not
limited to, the right to have such covenants specifically enforced, and the
right to require any violating party to account for and pay over to BSD&T all
benefits derived or received by such violating party, or any of its subsidiaries
or affiliates, as a result of any such breach of covenant.

 



 

 

5



--------------------------------------------------------------------------------

 

7.03 Jurisdiction. For purposes of Article 7.01, Palermo agrees to submit to,
and confer exclusive jurisdiction on, the United States District Court or the
State Court which has original jurisdiction for judicial district or county in
which Palermo last worked for BSD&T. In addition, this Agreement shall be
construed, governed by, and enforced in accordance with the laws of said
jurisdiction.

 

ARTICLE 8: EMPLOYMENT AT WILL

 

NOTHING HEREIN IS A PROMISE OF EMPLOYMENT FOR A FIXED TERM. PALERMO AGREES THAT
HE REMAINS AT ALL TIMES AN EMPLOYEE AT WILL. BSD&T MAY TERMINATE PALERMO’S
EMPLOYMENT FOR ANY REASON OR FOR NO REASON, JUST AS PALERMO MAY RESIGN AT ANY
TIME.

 

ARTICLE 9: ASSIGNMENT

 

Palermo expressly acknowledges and agrees that BSD&T may assign this Agreement,
and its rights and obligations hereunder, to any other individual, entity or
organization that is a direct or indirect subsidiary of BSD&T or which acquires
(whether by purchase, merger, consolidation or otherwise) all or substantially
all of the business of BSD&T, in either case without Palermo’s consent and
without the necessity that this Agreement be re-signed at the time of such
transfer, and the term “BSD&T” shall be deemed to include such entity or
organization to which this Agreement is assigned. Any such transfer shall not in
and of itself constitute a termination of Palermo’s employment by BSD&T.

 

ARTICLE 10: MISCELLANEOUS

 

10.01 Reasonableness; Severability. Palermo agrees that the covenants set forth
herein are reasonable and valid in duration and scope and in all other respects.
If any court or tribunal determines that any of such covenants, or any part
thereof, are invalid or unenforceable, the remaining covenants shall not thereby
be affected and they shall be given full effect, without regard to the invalid
portions. If any court or tribunal determined that all, or any part of the
covenants contained herein are unenforceable, because of the duration or scope
of such provision, or for any other reason, such court or tribunal is directed
to reduce the duration or scope of such provision, as the case may be, so that,
in its reduced form, such provision shall then be enforceable. If any provision
or provisions hereof shall be deemed invalid or unenforceable either in whole or
in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision or provisions and to alter the bounds thereof
in order to render it valid and enforceable.

 

10.02 Additional Obligations. Palermo agrees that the obligations in this
Agreement are in addition to and not in limitation or preemption of, all other
obligations or prior agreements he has with BSD&T may have to BSD&T or under its
Code of Conduct or general or specific legal or equitable principles.

 

10.03 Time to Consider Agreement. PALERMO ACKNOWLEDGES AND AGREES THAT HE HAS
READ AND REVIEWED THIS AGREEMENT IN ITS ENTIRETY AND HAS BEEN GIVEN AN
OPPORTUNITY TO CONSIDER THE AGREEMENT AND TO ASK BSD&T QUESTIONS ABOUT IT.
PALERMO ALSO AGREES THAT HE HAS BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF HIS CHOICE PRIOR TO EXECUTING THE AGREEMENT. BY EXECUTING THE
AGREEMENT, PALERMO EXPRESSLY ACKNOWLEDGES THAT HE FULLY UNDERSTANDS THE TERMS OF
THIS AGREEMENT AND KNOWINGLY AND FREELY AGREES TO ABIDE BY THEM.

 

6



--------------------------------------------------------------------------------

 

10.04 Governing Law. This Agreement shall be deemed to be made and entered into
in the Commonwealth of Massachusetts, and shall in all respects be interpreted,
enforced and governed under the laws of said State.

 

10.05 Survival. Palermo acknowledges and agrees that the covenants and the
restrictions contained in this Agreement are intended to protect BSD&T’s
interest in its Confidential Information and its commercial relationships and
goodwill with its customers, prospective customers, vendors, suppliers,
consultants and employees. Palermo acknowledges and agree that the covenants and
the restrictions contained in this Agreement shall continue in accordance with
the express terms hereof regardless of any changes in title, position, duties,
salary, compensation, benefits or other terms and conditions of employment, and
shall survive the termination of Palermo’s employment.

 

10.06 Headings. The underlined headings contained in this Agreement are for
convenience of reference only and shall not affect the interpretation or
construction of any provision hereof.

 

2/7/03

     

/s/    James P. Palermo             

--------------------------------------------------------------------------------

Date

     

James P. Palermo

Corrected 3/17/03

                                   

Boston Safe Deposit and Trust Company

             

2/19/03

     

By: /s/    Linda B. Kane

--------------------------------------------------------------------------------

Date

     

                Linda B. Kane

Corrected 3/17/03

     

                SeniorVicePresident, Human Resources

 

 

 

 

 

 

 

7